UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33507 EDAC Technologies Corporation (Exact name of registrant as specified in its charter) Wisconsin 39-1515599 (State or other jurisdiction of (I.R.S. employer incorporation or organization) Identification No.) 1806 New Britain Avenue, Farmington, CT06032 (Address of principal executive offices) (860) 677-2603 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x On July 27, 2011 there were outstanding 4,944,800 shares of the registrant’sCommon Stock, $0.0025 par value per share. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II OTHER INFORMATION ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 EXHIBIT INDEX 17 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS As of July 2, 2011 and January 1, 2011 July 2, January 1, (in thousands) (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $219 as of July 2, 2011 and $121 as ofJanuary 1, 2011) Inventories, net Prepaid expenses and other currentassets Refundable income taxes 80 80 Deferred income taxes Total current assets PROPERTY, PLANT AND EQUIPMENT, at cost Less: accumulated depreciation OTHER ASSETS TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS As of July 2, 2011 and January 1, 2011 July 2, January 1, (in thousands) (Unaudited) (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Lines of credit $ $ Current portion of long-term debt Trade accounts payable Employee compensation and amountswithheld Accrued expenses Customer advances Total current liabilities LONG-TERM DEBT, less current portion PENSION LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY: Common stock, par value $.0025 per share; issued and outstanding: 4,924,469 onJuly 2, 2011 and 4,869,469 on January 1, 2011 12 12 Additional paid-in capital Retained earnings Less: accumulated other comprehensive loss Total shareholders' equity TOTAL LIABILITIES ANDSHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three and six months ended July 2, 2011and July 3, 2010 For the three months ended For the six months ended July 2, July 3, July 2, July 3, (in thousands except per share amounts) Sales $ Cost of Sales Gross Profit Selling, General and Administrative Expenses Income from Operations Non-Operating Income (Expense): Interest Expense ) Other 3 - 8 Income before Provision For Income Taxes Provision for Income Taxes Net Income $ Income per share data (Note A): Basic Income Per Common Share $ Diluted Income Per Common Share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended July 2, 2011and July 3, 2010 For the six months ended July 2, July 3, (in thousands) Operating Activities: Net income $ $ Adjustments to reconcile net incometo net cashused in operating activities: Depreciation and amortization Deferred income taxes ) 8 Gain on acquisition of business - ) Gain on sale of property, plant and equipment (5 ) - Compensation expense pursuant to stock options Excess tax benefit from share-based compensation ) ) Changes in working capital items ) ) Net cash used in operating activities ) ) Investing Activities: Additions to property, plant and equipment ) ) Acquisition of business - ) Proceeds from sales of property, plant and equipment 5 - Net cash used in investing activities ) ) Financing Activities: Increase in lines of credit(Note B) Repayments of long-term debt(Note B) ) ) Issuance of long-term debt - Proceeds from exercise of stock options 72 34 Excess tax benefit from share-based compensation 52 42 Net cash provided by financing activities Increase/(decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Income taxes paid The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents EDAC TECHNOLOGIES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) July 2, 2011 (in thousands) NOTE A - BASIS OF PRESENTATION BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six month period ended July 2, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended January 1, 2011. Inventories:Inventories are stated at the lower of cost (first-in, first-out method) or market.The Company has specifically identified certain inventory as obsolete or slow-moving and has provided a full reserve for these parts.As of July 2, 2011 and January 1, 2011, inventories consisted of the following (all amounts in thousands): July 2, 2011 January 1, 2011 Raw materials $ $ Work-in-progress Finished goods Less: reserve for excess and obsolete ) Inventories, net $ $ Income per share:The number of shares used in the income per common share computations for the three and six month periods ended July 2, 2011 and July 3, 2010 are as follows: For the three months ended For the six months ended July 2, July 3, July 2, July 3, Basic: Weighted average commonshares outstanding Diluted: Dilutive effect ofstock options Weighted averageshares diluted Options excluded sinceanti-dilutive 7 Table of Contents Comprehensive Income (Loss):Comprehensive income (loss) for the six month periods ended July 2, 2011 and July 3, 2010 consisted of unrealized losses on established cash flow hedges.Any comprehensive income (loss) related to the Company’s defined benefit pension plan is recorded at the end of the year, since the valuation used in connection with determining the amount of the change in the Company’s unfunded pension liability is determined only at the end of the year. Accounting Pronouncements Not Yet Adopted:The Company does not expect any accounting pronouncements not yet adopted to have a significant impact on the Company. NOTE B FINANCING ARRANGEMENTS Subsequent Event - On July 27, 2011, the Company’s revolving and equipment lines of credit with TD Bank N.A. were amended to provide for borrowings on the revolving line of credit up to $12,000 (an increase of $1,500) and up to $4,700 on its equipment line of credit for eligible equipment purchases during the period July 28, 2011 through July 31, 2012.Amounts advanced on the amended equipment line of credit will convert to a term note on July 31, 2012, unless converted earlier at the option of the Company, with monthly payments of principal and interest in an amount to amortize the then existing principal balance in 60 equal monthly payments including interest at the then Federal Home Loan Bank of Boston 5 year Current Classic Advance Rate for Fixed Rate Advances plus 3%.As of July 27, 2011, advances on the equipment line of credit in the amount of $2,603, along with $2,528 advanced on the revolving line of credit were converted to a $5,131 term note due in 60 monthly installments of $96 including interest at 4.52%.The classification of long-term debt and lines of credit have been determined in the accompanying July 2, 2011 condensed consolidated balance sheet and in the following table after consideration of the amended credit agreements. Notes payable and long-term debt, after consideration of the aforementioned amendment and conversion, consist of the following (all amounts in thousands): July 2, 2011 January 1, 2011 Lines of credit $ $ Term notes Mortgage loans Less - equipment line of credit - Less - revolving line of credit Less - current portion of long-term debt $ $ The Company’s revolving line of credit with TD Bank, N.A. as amended on July 27, 2011, provides for borrowing up to $12,000 and is further limited to an amount determined by a formula based on percentages of receivables and inventory.Although payable on demand, the revolving line of credit is reviewed annually by the bank in July and renewed at its discretion. As of July 27, 2011, the Company had $5,722 outstanding on its revolving line of credit and $0 outstanding on its equipment line of credit and had $5,861 and $4,700, respectively, available for additional borrowings. 8 Table of Contents NOTE C – INTEREST RATE SWAPS The Company has two pay-fixed, receive-variable interest rate swaps to reduce exposure to changes in interest rates on certain senior long-term notes payable. Both relationships are designated as cash flow hedges and meet the criteria for the shortcut method for assessing hedge effectiveness; therefore, the hedge is considered to be 100% effective and all changes in the fair value of the interest rate swaps are recorded in consolidated accumulated other comprehensive income. These changes in fair value must be reclassified in whole or in part from consolidated accumulated other comprehensive income into earnings if, and when, a comparison of the swaps and the related hedged cash flows demonstrates that the shortcut method is no longer applicable. The Company expects these hedges to meet the criteria of the shortcut method for the duration of the hedging relationship and therefore, it does not expect to reclassify any portion of any unrealized income from consolidated accumulated other comprehensive income to earnings during the hedge terms. NOTE D – DEFINED BENEFIT PENSION PLAN The following table sets forth the components of net periodic benefit cost (all amounts in thousands): For the three months ended For the six months ended July 2, July 3, July 2, July 3, Components of net periodic benefit cost: Interest cost $
